Citation Nr: 0509944	
Decision Date: 04/05/05    Archive Date: 04/15/05	

DOCKET NO.  02-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as due to exposure to Agent Orange. 

2.  Entitlement to service connection for lung cancer, 
including as due to exposure to Agent Orange.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from October 1962 to October 
1965 and from February 1975 to September 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision, and was previously 
remanded in December 2003.  The appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

REMAND

At his October 2002 hearing, the veteran indicated that he 
had been examined at the VA Medical Center (VAMC) in 
Birmingham, Alabama, on September 27, 2001.  The report of 
that examination is not of record.  In the Board's December 
2003 remand direction was given to attempt to obtain VA 
treatment records, including the report of the September 2001 
examination.  The record reflects that VA treatment records, 
including the report of the September 2001 VA examination 
were requested in September 2004 .  The request indicated 
that a negative reply should be given if no records were 
available.  The record does not reflect that any response 
(including a negative one) was ever received to the request.  

The December 2003 Board remand also directed that the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) be requested to provide any available information 
which might corroborate the veteran's alleged exposure to 
Agent Orange during service.  The veteran's alleged exposure 
includes exposure in Korea when he was there from March 1963 
to March 1964.  The record does not indicate that any attempt 
was made to contact USASCRUR.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

As a result, this appeal is REMANDED for the following:

1.  Prepare a letter asking USASCRUR to 
provide any available information which 
might corroborate the veteran's alleged 
exposure to Agent Orange during his 
active service.  Include with the letter 
the veteran's DD-214 from his first 
period of service, service personnel 
records, passport information, and June 
2002 statement (these documents have been 
flagged with yellow Post-it notes on the 
left side of the file).  In the letter, 
advise USASCRUR of the following:  

The veteran served on active duty in 
Korea from March 1963 to March 1964.  
He alleges that Agent Orange was 
used to defoliate the area near the 
DMZ where he was located.  He claims 
that from May 1963 to September 1963 
he traveled to Thailand on a secret 
mission involving the training of 
local forces.  Copies of his 
passport do reveal that he may have 
been in Thailand during this period.  
Please provide answers to the 
following questions to the degree 
possible:  

A.  Was Agent Orange used to 
defoliate near the Korean DMZ from 
March 1963 to March 1964?  

B.  Was Agent Orange used by U.S. 
Forces in Thailand from May to 
September 1963?  

C.  What was the earliest date that 
Agent Orange was used by U.S. Forces 
in Southeast Asia?  

2.  Request copies of all records 
relating to treatment of the veteran at 
the Birmingham VAMC from 1999 until the 
present, including the report of a VA 
examination conducted in September 2001.  
If no such documents are available, this 
fact should be confirmed in writing and 
associated with the claims folder. 

3.  Thereafter, readjudicate the claims 
on appeal and provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
DAVID A. SAADAT
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).


